Case: 13-40889      Document: 00512574189         Page: 1    Date Filed: 03/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40889
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 26, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

CARLOS ENRIQUE MEJIA-MEJIA,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-2031-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Carlos Mejia-Mejia



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40889    Document: 00512574189     Page: 2   Date Filed: 03/26/2014


                                 No. 13-40889

has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Mejia-Mejia has filed a response. The record is insuffi-
ciently developed to allow consideration of Mejia-Mejia’s claim of ineffective
assistance of counsel; such a claim generally “cannot be resolved on direct
appeal when the claim has not been raised before the district court since no
opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quota-
tion marks and citation omitted).
            We have reviewed counsel’s brief, the relevant portions of the rec-
ord reflected therein, and Mejia-Mejia’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2